       CASE 0:16-cv-02547-SRN-LIB Document 169 Filed 11/02/18 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                        District of Minnesota



United States of America,                         JUDGMENT IN A CIVIL CASE
                                  Plaintiff(s),
v.                                                      Case Number: 16-cv-2547 SRN/LIB
William J. Mooney, Joni T. Mooney, and
Harbor Holdings, Mid-Atlantic Trustees and
Administrators,

                                  Defendant(s).




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been
  tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:
     1. Defendant Mooneys’ Objection [Doc. No. 167] is OVERRULED;
     2. Magistrate Judge Brisbois’s R&R [Doc. No. 166] is ADOPTED in its entirety;
     3. Defendant Mooneys’ Motion to Dismiss and Motion to Vacate Judgment [Doc.
     No. 157] are DENIED; and
     4. This action is DISMISSED WITH PREJUDICE.




     Date: 11/2/2018                                       KATE M. FOGARTY, CLERK

                                                                s/Katie Thompson
                                                      (By) Katie Thompson, Deputy Clerk
